Evidence:

Best Evidence Rule

Colin Miller

CALI eLangdell® Press 2012

Notices
This is the first version of the first edition of this chapter. It was
updated March 21, 2012. Check elangdell.cali.org for the latest
edition/version and revision history.
This work by Colin Miller is licensed and published
by CALI eLangdell Press under a Creative
Commons Attribution-NonCommercial-ShareAlike 3.0 Unported
License. CALI and CALI eLangdell Press reserve under copyright all
rights not expressly granted by this Creative Commons license. CALI
and CALI eLangdell Press do not assert copyright in US
Government works or other public domain material included herein.
Permissions beyond the scope of this license may be available
through feedback@cali.org.
In brief, the terms of that license are that you may copy, distribute,
and display this work, or make derivative works, so long as
 you give CALI eLangdell Press and the author credit;
 you do not use this work for commercial purposes; and
 you distribute any works derived from this one under the
same licensing terms as this.
Suggested attribution format for original work:
Colin Miller, Evidence: Best Evidence Rule, Published by CALI
eLangdell Press. Available under a Creative Commons BY-NC-SA
3.0 License.
CALI® and eLangdell® are United States federally registered
trademarks owned by the Center for Computer-Assisted Legal
Instruction. The cover art design is a copyrighted work of CALI, all
rights reserved. The CALI graphical logo is a trademark and may not
be used without permission.
Should you create derivative works based on the text of this book or
other Creative Commons materials therein, you may not use this
book’s cover art and the aforementioned logos, or any derivative

thereof, to imply endorsement or otherwise without written
permission from CALI.
This material does not contain nor is intended to be legal advice.
Users seeking legal advice should consult with a licensed attorney in
their jurisdiction. The editors have endeavored to provide complete
and accurate information in this book. However, CALI does not
warrant that the information provided is complete and accurate.
CALI disclaims all liability to any person for any loss caused by errors
or omissions in this collection of information.

iii

About the Author
Professor Miller teaches Evidence, Criminal Procedure, Criminal
Law, and Civil Procedure. He is the creator and Blog Editor of
EvidenceProf
Blog
(http://lawprofessors.typepad.com/evidenceprof/), a member of the
Law Professor Blogs Network. He is the Editor of Illinois Criminal
Procedure and drafted a 100 page report comparing the Federal Rules
of Evidence to Illinois evidentiary principles, which was used in the
creation of the first Illinois Rules of Evidence.
Professor Miller received his B.A. degree with distinction from the
University of Virginia and his J.D. (Order of the Coif) from the
William & Mary Law School.

About CALI eLangdell Press
The Center for Computer-Assisted Legal Instruction (CALI®) is: a
nonprofit organization with over 200 member US law schools, an
innovative force pushing legal education toward change for the
better. There are benefits to CALI membership for your school, firm,
or organization. eLangdell® is our electronic press with a mission to
publish more open books for legal education.
How do we define "open?"
 Compatibility with devices like smartphones, tablets, and ereaders; as well as print.
 The right for educators to remix the materials through more
lenient copyright policies.
 The ability for educators and students to adopt the materials
for free.
Find available and upcoming eLangdell titles at elangdell.cali.org.
Show support for CALI by following us on Facebook and Twitter,
and by telling your friends and colleagues where you received your
free book.

v

Table of Contents
Notices ........................................................................................ ii
About the Author ........................................................................iv
About CALI eLangdell Press ......................................................v
Table of Contents .......................................................................vi
Preface ...................................................................................... vii
Best Evidence Rule Chapter ....................................................... 1
Introductory Note......................................................................... 1
I. Historical Origins of the Best Evidence Rule .......................... 1
II. Article X: The Modern Best Evidence Rule ............................3
A. Rule 1002: The Rule’s Scope............................................................. 3
B. Rule 1001: Defining the Relevant Terms ........................................ 8
C. Rule 1003: The Duplicate Exception............................................. 13
D. Rule 1004: Excusing Nonproduction of Originals ..................... 16
E. Rule 1005: Public Records............................................................... 22
F. Rule 1006: Summaries ...................................................................... 24
G. Rule 1007: Admissions .................................................................... 26
H. Rule 1008: Functions of the Court and Jury ................................ 28
I. The Best Evidence Framework ....................................................... 30
J. Best Evidence Pleadings ................................................................... 31

Preface
The Best Evidence Rule, contained in Article X of the Federal Rules
of Evidence (Rules 1001-1008) and state counterparts, is a Rule that
requires a party seeking to prove the contents of a writing, recording,
or photograph to produce the original (or a duplicate) or account for
its nonproduction. Through a series of cases and hypotheticals
drawn from actual cases, this chapter gives readers a roadmap for
how to address any Best Evidence Rule issue in practice.

vii

Best Evidence Rule Chapter
Introductory Note
In 2009, the Committee on Rules of Practice and Procedure of the
Judicial Conference of the United States Courts decided to “restyle”
the Federal Rules of Evidence. The goal in this project was to make
the Rules more user friendly rather than to enact substantive changes.
At the end of each section of this chapter, there is a side-by-side
comparison between the prior language of each Rule in Article X and
the language of each new “restyled” Rule. Because the changes were
intended to be stylistic only, everything discussed in this chapter
should continue to be good law after the “restyled” Rules take effect
on December 1, 2011.
I. Historical Origins of the Best Evidence Rule
Pre-Roman inhabitants of England, who were mostly illiterate, placed
great importance on ceremony and “viewed written documents
affecting property or contractual rights not as mere indicia of those
rights, but as the rights themselves.” Cynthia A. DeSilva, California’s
Best Evidence Rule Repeal: Toward a Greater Appreciation for Secondary
Evidence, 30 MCGEORGE L. REV. 646, 648 (1999). While this mindset,
dubbed the “medieval mind” by John Henry Wigmore1 eventually
dissipated before disappearing entirely in the early 1800s, it
permeated evidence law, setting the stage for both the doctrine of
profert in curia2 and the Best Evidence Rule. In courts of law, the
ancient pleading doctrine of profert in curia required a party seeking
relief based upon a written instrument to allege that he could produce
the original. If a party could not produce the original document when
its contents were at issue, he literally lost the rights it allegedly
created.

See John Henry Wigmore, WIKIPEDIA,
John_Henry_Wigmore (last visited Jan. 13, 2012).
1

http://en.wikipedia.org/wiki/

See Definition of Profert in Curia L, BLACK’S LAW DICTIONARY,
http://blackslawdictionary.org/profert-in-curia-l/ (last visited Jan 13, 2012).
2

Closely related to the doctrine of profert in curia is the Best Evidence
Rule, also known as the Original Document Rule. Under the Best
Evidence Rule, first enunciated in Ford v. Hopkins, (1700) 91 Eng.
Rep. 250, 250-51 (K.B.), the proponent of evidence concerning the
contents of a written document had to produce the original
document or account for its nonproduction. See Solomon Salako,
Chapter 13: The Hearsay Rule, INSITE LAW MAGAZINE,
http://www.insitelawmagazine.com/evidencech13.htm (last visited
Jan. 13. 2012). If the proponent could neither produce the original
document nor provide a satisfactory reason for its nonproduction, he
could not prove the contents of the document through secondary
evidence such as witness testimony or a handwritten copy. Courts
applied this Best Evidence Rule with an understanding of the central
position that the written word occupies in the law and the knowledge
that “a slight variation of words may mean a great difference in
rights.” Johnson v. Sourignamath, 816 A.2d 631 (2003). The requirement
that the proponent of a document produce an original or account for
its nonproduction was thus an effort to ensure that a party's
substantive rights were not affected by the possibility of fraud or
errors of human transcription and memory attendant in handwritten
copies and testimony.
The twentieth century witnessed the invention of new technologies,
such as the process of xerography3, invented by attorney Chester
Carlson4 in 1937, which “revolutionize[d] the document reproduction
industry” because originals could now be reproduced, ostensibly
without the errors inherent in human transcription. SCM Corp. v.
Xerox Corp., 645 F.2d 1195, 1197 (2d Cir. 1981). In response to these
new technologies, states began enacting exceptions to the Best
Evidence Rule that allowed for the admission of “duplicates” or
“duplicate originals” created without manual transcription even when
proponents could not account for the nonproduction of originals.
3 See Xerography, WIKIPEDIA, http://en.wikipedia.org/wiki/Xerography (last visited

Jan. 13, 2012).
See Chester Carlson, WIKIPEDIA, http://en.wikipedia.org/wiki/Chester_Carlson
(last visited Jan. 13, 2012).
4

These changes paved the way for the eventual adoption of Article X,
and specifically Rule 1003, of the Federal Rules of Evidence in 1975.
II. Article X: The Modern Best Evidence Rule
Article X of the Federal Rules of Evidence, consisting of Rules 10011008, contains the current Best Evidence Rule; most states have
modified their Best Evidence Rules to conform to the Federal Rules.
A. Rule 1002: The Rule’s Scope
Federal Rule of Evidence 1002 contains the Best Evidence Rule: "An
original writing, recording, or photograph is required in order to
prove its contents unless these rules or a federal statute provides
otherwise." An example of a writing triggering a Best Evidence Rule
analysis can be found in United States v. Rivera-Carrizosa, 35 F.3d 573
(9th Cir. 1994), in which the defendant was convicted of unlawful
reentry or presence in the United States after deportation. At trial, an
agent testified that he reviewed the defendant’s birth certificate from
his immigration file and that the certificate stated that the defendant
was born in Mexico. Id. On the defendant’s appeal, the Ninth Circuit
reversed his conviction because the prosecution did not produce his
birth certificate at trial, meaning that the agent’s testimony violated
the Best Evidence Rule. Id.
For an example of how the Best Evidence Rule applies to
photographs, see United States v. Shores, 93 F. App’x. 868 (6th Cir.
2004), where the defendant was charged with being a felon in
possession of a firearm and ammunition. Officers seized the firearm
and ammunition during a search of the defendant’s residence, during
which they saw, but did not seize, a photograph of the defendant
with a holstered revolver that appeared identical to the revolver that
they recovered from the defendant’s bedroom. See id. The officers
testified regarding the photograph at trial, and the Sixth Circuit found
that this testimony would have violated the Best Evidence Rule but
for the fact that the defendant was placed on notice of the officers’
testimony and had the photograph in his possession during trial,
triggering Federal Rule of Evidence 1004(3), which will be discussed
infra. See id.

3

An example involving a recording can be found in Dyer v. State, 26 So.
3d 700 (Fla. Dist. Ct. App. 2010), in which a defendant was convicted
of stealing videos from an adult video store. The prosecution’s main
evidence against the defendant was the testimony of the store’s
manager who reviewed the surveillance video from the night of the
robbery. See id. at 701. Because the prosecution did not produce the
surveillance video at trial or satisfactorily account for its
nonproduction, the appellate court reversed the defendant’s
conviction on appeal, concluding that the manager’s testimony
violated the Best Evidence Rule. See id. at 703.
On the other hand, the Best Evidence Rule is inapplicable when a
party seeks to admit evidence or testimony that relates to a writing,
recording, or photograph, but does not seek to prove its contents.
For example, in State v. Clark, 377 S.E.2d 54 (N.C. 1989), the
defendant allegedly murdered his wife, and the trial court permitted a
witness to testify that she discovered a life insurance policy on the
wife’s life in the defendant's personal belongings although the
prosecution did not produce the original policy. On the defendant's
appeal, the Supreme Court of North Carolina affirmed the trial
court's decision, concluding that the witness' testimony “was offered
not to prove contents or terms, but simply to show defendant’s
knowledge that the policy existed.” Id. at 60.
Furthermore, "[t]he best-evidence rule does not apply where a party
seeks to prove a fact which has an existence independent of any
writing, even though the fact might have been reduced to, or is
evidenced by, a writing." JAG Consulting v. Eubanks, 72 S.W.3d 549,
555 (Ark. Ct. App. 2002). For instance, in Eubanks, an Arkansas
appellate court found in a shop owner’s lawsuit for conversion of his
tools and equipment that the trial court properly permitted his wife
to testify about his lost income resulting from the conversion because
she had personal knowledge of the lost income. The fact that the
wife later used this knowledge to prepare his tax returns did not make
her testimony inadmissible pursuant to the Best Evidence Rule even
though the plaintiff did not produce the tax returns at trial. See id. at
242.

Finally, when evidence qualifies as a writing and as chattel5, an item
of tangible movable or immovable property, a court has discretion to
treat it as chattel and beyond the scope of the Best Evidence Rule.
Thus, in United States v. Yamin, 868 F.2d 130 (5th Cir. 1989), a
prosecution for conspiracy and trafficking in counterfeit watches, the
Fifth Circuit found no error with the admission of testimony by a
witness that she purchased watches with counterfeit trademarks from
the defendant even though the prosecution did not produce those
watches at trial. See id. at 134-35. The Fifth Circuit found that the
watches constituted both chattel and writings and that the dangers of
inaccuracy and fraud that the Best Evidence Rule are designed to
protect against were not implicated by the admission of the testimony
because “[t]he viewing of a simple and recognized trademark is not
likely to be inaccurately remembered.” Id. This was especially true
because the prosecution did produce other counterfeit watches sold
by the defendant and seized from the defendant’s store. See id. In
United States v. Buchanan, 605 F.3d 518 (8th Cir. 2010), the Eighth
Circuit reached the same conclusion with regard to testimony
concerning an inscription in a safe. See also Colin Miller, “Safety in
Numbers: Eight Circuit Finds Best Evidence Rule Not Triggered by
Inscription on Safe.” EVIDENCEPROF BLOG, (May 6, 2010)
http://lawprofessors.typepad.com/evidenceprof/2010/05/1002chattel--us-v-buchanan----f3d------2010-wl-1753346ca8iowa2010.html
Hypothetical 1
Chris Vagenos files an action pursuant to The Fair Debt
Collection Practices Act against LDG Financial Services,
LLC, alleging that the company engaged in deceptive
practices in connection with the collection of a consumer
debt. His claims are based upon a telephone message left on
his cell phone by LDG. Vagenos claims, however, that the
original message was destroyed when he switched his cellular
telephone provider. If Vagenos wants to testify about the
For definition see Chattel, LEGAL INFORMATION INSTITUTE’S WEX,
http://www.law.cornell.edu/wex/chattel (last visited Jan. 17, 2012).
5

5

contents of the telephone message, does his testimony trigger
a Best Evidence Rule analysis? Cf. Vagenos v. LDG Financial
Services, LLC, 2009 WL 5219021 (E.D.N.Y. 2009); Colin
Miller, “Adverse (Dis)Possession: Eastern District Of New
York Order Adverse Inference Instruction In Best Evidence
Ruling.” EVIDENCEPROF BLOG, (Jan. 17, 2010),
http://lawprofessors.typepad.com/evidenceprof/2010/01/1
0041-adverse-inference-instructionvagenos-vldg-financialservices-llcslip-copy-2009-wl-5219021edny2009.html.
Hypothetical 2
Dennis is on trial for robbing a bank in Virginia on August 2,
2011 at 3:42 P.M. Dennis’ defense is that it was impossible
for him to be robbing a bank in Virginia at that time because
he was at a post office in North Carolina mailing a letter on
August 2, 2011 at 3:45 P.M. At trial, as Dennis begins to
testify about mailing the letter, the prosecutor objects that
Dennis’ testimony will violate the Best Evidence Rule
because he did not produce the letter at trial. Should the
judge sustain the objection?
Hypothetical 3
Joseph Churchill is charged with safecracking and related
crimes after allegedly stealing money and checks from a lockbox type safe at Joseppi’s Pizza at 2:25 A.M. Later that
morning, Detective Sergeant Dale Parrish viewed a
surveillance camera videotape of the parking lot adjacent to
the pizza parlor, which showed a van in the lot at 2:24 A.M.
that then left approximately 4 minutes later. Parrish later
arrested Churchill that same day while he was driving a van.
At trial, the prosecution did not introduce the videotape into
evidence, but Parrish testified that the vehicle in the video
was “a van like the one Churchill was driving.” After he is
convicted, Churchill appealed, claiming that this testimony
violated the Best Evidence Rule. Is he right? See State v.
Churchill, 2002 WL 598315 (Ohio Ct. App. 2002).

Hypothetical 4
Officer Angela Timmerman pulls over a car believed to be
involved in a road rage incident. Officer Timmerman asks the
driver of the car for his name, and he responds, “Michael Lee
Johns.” Officer Timmerman then asks the driver for
something to verify his identity, and he gives her a sales
receipt for the vehicle, which contains the name “Carl
Wiskow.” Officer Timmerman then takes the receipt to her
cruiser to run a records check. Before Timmerman can arrest
the driver, he starts his car and drives away at a high rate of
speed, but Officer Timmerman eventually catches and arrests
the driver, who turns out to be Carl Wiskow. Wiskow is
charged with fleeing a police officer and giving a false name
to the police. At trial, when Officer Timmerman is asked
what led her to run the records’ check after she pulled over
the driver, she starts to testify regarding the receipt. Defense
counsel objects that the prosecution had not offered the
receipt into evidence, meaning that the testimony violates the
Best Evidence Rule. Should the judge sustain the objection?
See State v. Wiskow, 2009 WL 3172156 (Minn. Ct. App. 2009);
see also Colin Miller, “Can I Get a Receipt For That?: Court of
Appeals of Minnesota Finds Best Evidence Rule Not
Violated by Testimony Regarding Receipt Not Offered to
Prove its Contents.” EVIDENCEPROF BLOG, (Oct. 7, 2009),
http://lawprofessors.typepad.com/evidenceprof/2009/10/b
est-evidence-receiptstate-of-minnesota-respondent-v-cain-leewiskow-appellant----nw2d------2009-wl3172156minnapp.html.
Hypothetical 5
Store patrons who were arrested after an altercation with
store employees at a Wal-Mart brought a Section 1983 claim
against Wal-Mart, the city, the police department, and several
individual police officers. In response, the defendants move
for summary judgment. Wal-Mart has a surveillance video of
the altercation, but it does not present it at the summary
judgment hearing. Instead, it presents the affidavits of several

7

individuals who were present at the altercation and described
what they saw. The patrons claim that these affidavits are
inadmissible pursuant to the Best Evidence Rule because the
surveillance video is the original, and the defendants have not
accounted for its nonproduction. Are they right? See Jackim v.
Sam’s East Inc., 2010 WL 2101962 (6th Cir. 2010).
Prior Rules Language:

Restyled Rules Language:

Rule 1002. Requirement of
Original

Rule 1002. Requirement of the
Original

To prove the content of a writing,
recording, or photograph, the
original writing, recording, or
photograph is required, except as
otherwise provided in these rules or
by Act of Congress.

An original writing, recording, or
photograph is required in order to
prove its content unless these rules
or a federal statute provides
otherwise.

B. Rule 1001: Defining the Relevant Terms
Federal Rule of Evidence 1001 defines the relevant terms contained
in Rule 1002 and sets forth the definition of a “duplicate” as used in
Rule 1003. According to Rule 1001(a)-(b), “[a] ‘writing’ consists of
letters, words, numbers, or their equivalent set down in any form,”
and “[a] recording’ consists of letters, words, numbers, or their
equivalent recorded in any manner.” Under this definition, the Best
Evidence Rule covers a wide range of evidence, such as title records
(See White Indus., Inc. v. Cessna Aircraft Co., 611 F. Supp. 1049 (W.D.
Mo. 1985)), claim forms (See United States ex rel. El-Amin v. George
Washington Univ., 522 F. Supp. 2d 135 (D.D.C. 2008)), bills (See Oliver
v. Sioux City Community School Dist., 389 NW 2d 665 (Iowa 1986)),
deeds (See Gleason v. Galvin, 374 Mass. 574, 373 NE.2d 357, (Mass.
1978)), and sound recordings (See Hall v. Texas, 829 S.W.2d 407 (Tex.
Ct. App. 1992)).
Moreover, courts have given the phrase “their equivalent” an
expansive reading, capturing an even broader range of items under
the purview of the Best Evidence Rule. For instance, in Seiler v.
Lucasfilm, Ltd., 808 F.2d 1316 (9th Cir. 1986), the plaintiff, graphic

artist Lee Seiler, “claimed that creatures known as ‘Imperial Walkers6’
which appeared in The Empire Strikes Back infringed Seiler's
copyright on his own creatures called ‘Garthian Striders.’” Seiler,
however, did not obtain his copyright until after the movie was
released in 1980, but he alleged that he first published his “Garthian
Striders” in 1976 and 1977. Id. at 1317-18. At trial, Seiler could not
produce his original drawings and instead sought to prove his case
through “reconstructions” he created for trial. Id. at 1318. Seiler
alleged that the Best Evidence Rule did not apply to his drawings
because they did not consist of letters, words, or numbers. Id. at
1318-19. The Ninth Circuit disagreed, finding that his drawings
“’consist[ed] not of letters, words, or numbers’ but of ‘their
equivalents.’” Id. at 1318-19. It found that the drawings were
“equivalents” because “[j]ust as a contract objectively manifests the
subjective intent of the makers, so Seiler's drawings are objective
manifestations of the creative mind.” Id. at 1320.
Federal Rule of Evidence 1001(c) more clearly defines the term
“photograph.” According to the Rule, the term “‘photograph’ means
a photographic image or its equivalent stored in any form.” Federal
Rule of Evidence 1001(d) indicates that “[a]n ‘original’ of a
photograph includes the negative or any print from it.” Furthermore,
before Rule 1001(d) was restylized, it stated that “if data are stored on
a computer or similar device, any printout or other output readable
by sight, shown to reflect the data accurately, is an original.”
Therefore, if the proponent of the evidence creates data, such as
work logs, not on paper, but on a computer, any printout from the
computer is admissible as an original and the proponent does not
have to introduce the computer or hard drive at trial. The “output
readable by sight” portion of the prior Rule covers evidence such as
computer-generated displays.
Rule 1001(d) also defines “[a]n ‘original’ of a writing or recording [as]
the writing or recording itself or any counterpart intended to have the
same effect by a person who executed or issued it.” Therefore, when
For image see Walker (Star Wars), WIKIPEDIA, http://en.wikipedia.org/
wiki/Walker_%28Star_Wars%29 (last visited Jan. 17, 2012).
6

9

a person executes a document such as a contract, will, or deed, the
writing that he executed is clearly an original. Moreover, under the
Rule there can be multiple originals. To wit, “[i]f each party to a
contract, lease, sale or other transaction receives or retains a copy of
the instrument that embodies or evidences the transaction, each copy
is considered an original, regardless of the mechanism or the
chronology of their creation.” Olin Guy Wellborn III, The “Best
Evidence” Article of the Texas Rules of Evidence, 18 St. Mary’s L.J. 99, 105
(1986).
Finally, Federal Rule of Evidence 1001(e) defines a “duplicate” as “a
counterpart produced by a mechanical, photographic, chemical,
electronic, or other equivalent process or technique that accurately
reproduces the original.” Rule 1001(e) thus refers to four kinds of
duplicates: “same impression (such as carbon or so-called ‘carbonless’
or ‘formpack’ copies), same matrix (such as offset printing, often
called ‘multilith’; stencil duplication or ‘mimeograph’; or hectograph
or ‘ditto’), photography (such as micrography or microfiche), and
chemical reproduction (such as electrostatic or xerographic
‘photocopies’).” Courts have used the “other equivalent techniques”
language of Rule 1001(e) to qualify, inter alia, facsimiles as duplicates.
Essentially, then, “any mechanically created reproduction is a
duplicate; a manually created production, because of the risk of
human error, is not.” Wellborn, supra at 107.
Hypothetical 6
James Kodadeck claims that he made numerous drawings of
two cartoon characters called “Beavis and Butthead” in 1991.
He alleges that he gave one of the drawings to a man who
identified himself as Mike Judge. In 1993, MTV aired a TV
show entitled “MTV’s Beavis and Butthead,” with creative
credit going to Mike Judge. Kodadeck brings a claim
sounding in copyright infringement and unfair competition
against Judge. Kodadeck does not produce his 1991 drawings
in response to the defendant’s motion for summary
judgments, but he does produce illustrations that he drew
after the premiere of MTV’s show that allegedly closely
approximate his 1991 drawings. Can the illustrations be

admitted, or would their admission violate the Best Evidence
Rule? Cf. Kodadeck v. MTV Networks, Inc., 152 F.3d 1209 (9th
Cir. 1998).
Hypothetical 7
Vincent Bennett is charged with possession with intent to
distribute and importation of marijuana. At trial, the
prosecution wants to have U.S. Customs Officer Malcolm
Chandler testify that he discovered a global positioning
system (“GPS”) while searching Bennett's boat and that the
GPS revealed that Bennett's boat had traveled from Mexican
waters to the San Diego Bay. Is Chandler’s testimony
admissible in the absence of the GPS? See United States v.
Bennett, 363 F.3d 947 (9th Cir. 2004).
Hypothetical 8
The Canyon County Prosecuting Attorney files a Petition
under the Child Protective Act requesting that the court take
jurisdiction over the children of John and Jane Doe. At trial,
the prosecution seeks to present several photographs of
injuries to the children produced from data downloaded from
a camera to a computer system and printed out at the police
station. An expert witness testifies that the colors of the
prints were not "neutrally balanced" and reflected color biases
toward red and yellow hues. Are these prints originals for
Best Evidence Rule purposes? See Idaho Dept. of Health and
Welfare v. Doe, 2010 WL 4342147 (Idaho Ct. App. 2010);
Colin Miller, “Color Me Surprised: Court of Appeals of Idaho
Finds No Problem with Color Biased Photos Under Best
Evidence Rule.” EVIDENCEPROF BLOG, (Nov. 10, 2010)
http://lawprofessors.typepad.com/evidenceprof/2010/11/b
est-evidence-idaho-dept-of-health-and-welfare-v-doe-p3d2010-wl-4342147idaho-app2010.html.

11

Prior Rules Language:

Restyled Rules Language:

Rule 1001. Definitions

Rule 1001. Definitions That
Apply to This Article

For purposes of this article the
following definitions are applicable:
(1) Writings and recordings.
‘‘Writings’’ and ‘‘recordings’’ consist of
letters, words, or numbers, or their
equivalent, set down by handwriting,
typewriting, printing, photostating,
photographing, magnetic impulse,
mechanical or electronic recording, or
other form of data compilation.
(2) Photographs. ‘‘Photographs’’
include still photographs, X-ray films,
video tapes, and motion pictures.
(3) Original. An ‘‘original’’ of a
writing or recording is the writing or
recording itself or any counterpart
intended to have the same effect by a
person executing or issuing it. An
‘‘original’’ of a photograph includes the
negative or any print therefrom. If data
are stored in a computer or similar
device, any printout or other output
readable by sight, shown to reflect the
data accurately, is an ‘‘original’’.
(4) Duplicate. A ‘‘duplicate’’ is a
counterpart produced by the same
impression as the original, or from the
same matrix, or by means of
photography, including enlargements
and miniatures, or by mechanical or
electronic re-recording, or by chemical
reproduction, or by other equivalent
techniques which accurately reproduces
the original.

In this article:
(a) A “writing” consists of letters,
words, numbers, or their equivalent
set down in any form.
(b) A “recording” consists of
letters, words, numbers, or their
equivalent recorded in any manner.
(c) A “photograph” means a
photographic image or its
equivalent stored in any form.
(d) An “original” of a writing or
recording means the writing or
recording itself or any counterpart
intended to have the same effect by
the person who executed or issued
it. For electronically stored
information, “original” means any
printout — or other output
readable by sight — if it accurately
reflects the information. An
“original” of a photograph includes
the negative or a print from it.
(e) A “duplicate” means a
counterpart produced by a
mechanical, photographic,
chemical, electronic, or other
equivalent process or technique
that accurately reproduces the
original.

C. Rule 1003: The Duplicate Exception
Federal Rule of Evidence 1003 is consistent with the emerging state
trend finding mechanically produced duplicates admissible even when
proponents could not account for the nonproduction of originals. It
states that “[a] duplicate is admissible to the same extent as the
original unless a genuine question is raised about the original’s
authenticity or the circumstances make it unfair to admit the
duplicate.” Under Rule 1003, duplicates are thus admissible as long as
they can meet the liberal authentication test laid out in Rule 901(a),
unless one of the exceptions applies. Every state has either adopted a
counterpart to Rule 1003 or some version of the similar Uniform
Photographic Copies of Business and Public Records as Evidence
Act. 28 USC § 1732.
The exception contained in Federal Rule of Evidence 1003 applies
when there are questions about whether the original ever really
existed, whether a signature on the original was actually the signature
of a party or a forgery, or whether the original was altered before it
was copied, such as through photoshopping or the use of white out.
See, e.g., Opals on Ice Lingerie v. Bodylines, Inc., 320 F.3d 362, 371 (2nd
Cir. 2003) (“Bodylines contends that Opals ‘whited out’ the note
below Sautter's signature…Accordingly, Bodylines has raised a
genuine question as to the authenticity of the original.”)
For instance, in Boswell v. Jasperson, 266 F. Supp. 2d 1314 (D. Utah
2003), in 1974, Marsden and Melva Larsen sold land, including a feed
yard, to Garth Boswell. Garth later obtained loans on the property
from the Zions First National Bank and the Farmers Home
Administration. Id. at 1316. In 1983, Garth filed a bankruptcy
petition, which listed the feed yard as part of his real estate property
holdings, and his son, William P. Boswell, sought to establish that he
had an ownership interest in the feed yard. Id. As support for his
claim, William introduced an alleged copy of the original deed from
the Larsens to his father, which he claimed was altered with the
consent of all parties “to substitute his name, William P. Boswell and
his d/b/a Rafter ‘B’ Ranch, as grantees.” Id. William admitted,
however, that the loan holders were never notified of this alleged
alteration. Id. Meanwhile, Garth contradicted himself, alternatively

13

contending that the original deed was and was not altered. Id. at
1316-17. Although the court failed to set forth a test for determining
whether there was a genuine question raised as to the original’s
authenticity, it concluded that “there [wa]s a genuine question as to
the authenticity of the proffered altered deed.” Id. at 1321.
That said, it is the rare case in which a court has found that an
opposing party has successfully raised a genuine question concerning
the authenticity of an original. See Wellborn, supra at 114. For
example, in Alderson v. Bonner, 132 P.3d 1261, 1264-66, the Idaho
Appellate Court found no problem with the prosecution’s
introduction of a 35-minute copy of a videotape despite the fact that
the officer who made the copy previously reported that the original
video was 45 minutes long. In Amin v. Flagston Hospitality Mgmt., 2005
WL 3054599 (D. Minn. 2005), the court found no problem with the
admission of a copy of a declaration that a witness denied signing
despite the fact that the last page of the copy had printing across the
top indicative of a fax while the rest of the document did not.
The second exception contained in Rule 1003 applies where only part
of an original document or recording is reproduced in a duplicate,
and the remainder is needed for some purpose cross-examination.
Courts have consistently found that the second exception contained
in Rule 1003 applies when duplicates fail to fully reproduce important
or critical parts of an original document or recording. Such was the
case in Amoco Production Co. v. United States, 619 F.2d 1383 (10th Cir.
1980), in which the Tenth Circuit found that the district court
properly excluded the photocopy of a deed that did not reproduce
the reservation clause.
Hypothetical 9
E.G. Lewis purchases a car and reaches an oral agreement
with Edward Smith, under which Smith and his wife will pay
Lewis $222 in exchange for use of the car. Lewis claims that
this oral agreement was later reduced to a written contract
under which the Smiths would continue paying him $222 a
month until his car loan was paid off. Smith claims that he
never signed such an agreement and that he only agreed to

make the monthly payment as long as he needed the car.
Lewis sues Smith for breach of contract and produces a
photocopy of the alleged written contract at trial. His
handwriting expert compared the signature on the photocopy
with other documents signed by Smith and testified that the
signature on the photocopy was “probably” by Smith but he
could not be sure without examining the original. The expert
testified that it is possible to scan a signature on to a
document but that he found no evidence of tampering. But
he also found that the signature on the photocopy was not an
exact match with any of Smith’s other signatures that he
examined. Is the photocopy admissible? See Lewis v. Smith,
2003 WL 578619 (Ohio Ct. App. 2003).
Hypothetical 10
John Galvan, a USPS employee, is injured on February 11,
2004, after a chair and table apparatus he was seated in
collapsed. Galvin brings a negligence and strict liability action
against Krueger International Inc., the manufacturer of the
chair and table apparatus. Krueger brings a motion for
summary judgment dismissing the complaint, claiming that
Illinois product liability statute of repose, which prevents a
plaintiff from bringing a strict product liability claim ten years
after the date that the product was sold, expired on
December 3, 2003. In support, Krueger presents photocopies
of invoices and shipping manifests indicating that Krueger’s
chair table apparatus was scheduled to arrive at Galvan’s
USPS office in December 3, 1993. Galvan counters that these
photocopies violate the Best Evidence Rule because they only
reproduce the fronts of these invoices and shipping manifests
and not the backs, which contain terms and conditions.
Galvan claims that these backs could alter the court’s
decision. Is Galvan correct? See Galvan v. Krueger International
Inc., 2011 WL 111576 (N.D. Ill. 2011).

15

Prior Rules Language:

Restyled Rules Language:

Rule 1003. Admissibility of
Duplicates

Rule 1003. Admissibility of
Duplicates

A duplicate is admissible to the
same extent as an original unless (1)
a genuine question is raised as to the
authenticity of the original or (2) in
the circumstances it would be unfair
to admit the duplicate in lieu of the
original.

A duplicate is admissible to the
same extent as the original unless a
genuine question is raised about
the original’s authenticity or the
circumstances make it unfair to
admit the duplicate.

D. Rule 1004: Excusing Nonproduction of Originals
Federal Rule of Evidence 1004 states that there are four
circumstances under which the proponent of evidence concerning
the contents of a writing, recording, or photograph is not required to
produce the original and instead can prove its contents through
secondary evidence. Secondary evidence includes any type of
evidence besides the original, “ranging from photographs and
handwritten copies to oral testimony of a witness whose credibility is
suspect.” United States v. Gerhart. 538 F.2d 807 (8th Cir. 1976). Indeed,
courts have even held that when the opponent of a duplicate has
made a successful challenge to it under Rule 1003, the proponent can
still introduce the “duplicate” if he establishes one of the Rule 1004
circumstances. Furthermore, courts have relied upon the Advisory
Committee’s Note to Rule 1004 in concluding that there are no
“degrees” of secondary evidence. Accordingly, once the proponent
meets his burden of proof in establishing one of the Rule 1004
circumstances, he is free to submit any type of secondary evidence;
there is no requirement, for instance, that a “copy be introduced in
preference to…oral testimony” on the ground that the former is
‘better’ evidence. Unfortunately, while most courts have placed the
burden of proof on proponents to establish one of the Rule 1004
circumstances, they have consistently failed to flesh out the nature of
that burden.

The first circumstance is triggered under Rule 1004(a) when
“[a]ll originals are lost or have been destroyed, and not by the
proponent acting in bad faith.” An example of this circumstance can
be found in United States v. McMahon, 938 F.2d 1501 (1st Cir. 1991),
where the First Circuit found that the district court properly allowed
testimony about the contents of a note allegedly written by the
defendant. The court came to this conclusion under Rule 1004(a)
because the defendant did “not suggest that the government lost or
destroyed the document in bad faith.” It is a difficult task for the
opponent of secondary evidence to prove that the proponent of
secondary evidence lost or destroyed the original in bad faith. Courts
have determined that the proponents of secondary evidence satisfied
Rule 1004(a) even when they acknowledged negligently destroying
documents (See Estate of Gryder v. CIR, 705 F.2d 336 (8th Cir. 1983)),
using a process to copy a tape which they knew would destroy the
original (See United States v. Balzano, 687 F.2d 6 (1st Cir. 1982)), and
erasing tapes in the ordinary course of business (See United States v.
Workinger, 90 F.3d 1409 (9th Cir. 1996)).
Furthermore, a couple of recent court decisions have heightened the
hurdle the opponents of secondary evidence must leap in opposing
the admission of secondary evidence pursuant to Rule 1004(a). As
noted, courts typically require the proponent of secondary evidence
to establish one of the Rule 1004 circumstances such as proving that
the original was lost or destroyed without bad faith. In two 2007
decisions, however, the District Court for the Eastern District of
Michigan indicated that the opponent of secondary evidence “has the
burden of establishing bad faith” under Rule 1004(a), shifting the
burden from the proponent to the opponent. See United States v.
Culberson, 2007 WL 1452902 (E.D. Mich. 2007); United States v.
Culberson, 2007 WL 1266131 (E.D. Mich. 2007).
The second circumstance applies under Rule 1004(b) when
"an original cannot be obtained by any available judicial process.” For
instance, in Allegra v. Bowen, 670 F. Supp. 465 (E.D.N.Y. 1987), the
plaintiff applied for disability insurance because she allegedly suffered
from muscular dystrophy since early childhood. The plaintiff claimed
that her childhood physician in Italy diagnosed her with this

17

condition and attempted to prove this diagnosis through a sworn
physician's letter rather than the original clinical documents in which
the diagnosis was made. Id. at 468. An Administrative Law Judge
denied the plaintiff's application, finding that the letter was
inadmissible under the Best Evidence Rule, but the District Court for
the Eastern District of New York reversed, concluding that the
original clinical documents were unobtainable “by available process
or procedure” under Rule 1004(b) because they were Italy, allowing
the plaintiff to prove their contents through secondary evidence such
as the letter. Id. at 468-69. Courts have made clear that the
proponents of secondary evidence need not take Herculean efforts to
try to obtain the original for Rule 1004(b) to apply. When, however,
proponents of duplicates fail to engage in “diligent” efforts to
establish that originals are lost, destroyed, or unobtainable, courts will
find that they cannot introduce secondary evidence pursuant to Rule
1004(a) or 1004(b).
The third circumstance applies under Rule 1004(c) when "the party
against whom the original would be offered had control of the
original; was at that time put on notice, by pleadings or otherwise,
that the original would be a subject of proof at the trial or hearing;
and fails to produce it at the trial or hearing." The District Court for
the Eastern District of California found this portion of the Rule
applied in United States v. Cuesta, 2997 WL 2729853 (E.D. Cal. 2007),
where the defendant appealed his conviction for being a minor
knowingly driving a vehicle containing alcohol. At the defendant's
trial, the prosecution requested that the defendant produce his
driver's license to prove his age, but he refused; thereafter, the
magistrate judge allowed the prosecution to call the ranger who
arrested the defendant to testify as to the defendant's date of birth on
his driver's license. Id. at *20. The court rejected the defendant's
argument that this testimony violated the Best Evidence Rule, finding
pursuant to Rule 1004(c) that the driver's license was in the
defendant's possession and that he failed to produce it at his trial. Id.
Finally, under the "collateral matters" circumstance enunciated in
Rule 1004(d), secondary evidence is admissible when "[t]he writing,
recording, or photograph is not closely related to a controlling issue."

In Jackson v. Crews, 873 F.2d 1105 (8th Cir. 1989), a movie theater
patron who was arrested for public intoxication and resisting arrest
brought a Section 1983 action against the municipality and his
arresting officer for excessive force. On appeal, after the district court
awarded damages to the plaintiff, the arresting officer alleged that the
district court erred by allowing Jackson to question a witness about
the contents of a flyer describing the arrest and “asking any witnesses
to contact the person named on the flyer.” Id. at 1109-10. The Eighth
Circuit determined that the Best Evidence Rule did not preclude the
testimony despite the nonproduction of the flyer because, inter alia,
the contents of the flyer were “collateral to the principal issue in the
trial.” Id. at 1110.
Hypothetical 11
Keith Lanzon is charged with attempting to persuade, entice,
or coerce a minor to engage in sexual activity after he
allegedly sent instant messages to an undercover officer
posing as a 14 year-old girl. The government produced
transcripts of these messages before they were deleted after
the agent logged out of the instant message program. At trial,
when the prosecution seeks to admit the transcripts at trial,
Lanzon objects that their admission would violate the Best
Evidence Rule. Should his objection be sustained? See United
States v. Lanzon, 639 F.3d 1293 (11th Cir. 2011); Colin Miller,
“Word Perfect?: 11th Circuit Finds Prosecution Properly
Authenticated IMs Cut-and-Pasted Into Word Document.”
EVIDENCEPROF
BLOG,
(May
7,
2011)
http://lawprofessors.typepad.com/evidenceprof/2011/05/te
xt-message-word-authenticate-us-v-lanzon-f3d-2011-wl1662901ca11-fla2011.html.
Hypothetical 12
Kevin Murray met with Police Chief Vincent Carlone to
arrange a controlled purchase of cocaine from John Grullon.
The police supplied Murray with a $100 bill to purchase the
cocaine. At a meeting at Grullon’s condominium, Grullon
agreed to sell Murray a small amount of cocaine for $60,

19

which Grullon retrieved from the hemline of a curtain
covering a sliding glass door. Murray paid Grullon with the
$100 bill and received $40 in change plus a bag of cocaine.
Grullon is charged with possession with intent to distribute
cocaine. At trial, the prosecution claims that by the time the
police obtained a search warrant, Grullon had already used
the $100 bill, so it was in general circulation and could not be
recovered. The prosecution seeks to admit a photocopy of
the front side of the $100 bill under Rule 1003, but the court
deems it inadmissible under Rule 1003(2) because the
photocopy fails to completely reproduce the original. Can the
prosecution still get the photocopy admitted? See State v.
Grullon, 984 A.2d 46 (R.I. 2009); Colin Miller, “Better
Evidence or Best Evidence?: Supreme Court of Rhode Island
Engages in Detailed Analysis of Best Evidence Rule.”
EVIDENCEPROF
BLOG,
(Jan.
10,
2010)
http://lawprofessors.typepad.com/evidenceprof/2010/01/ri
state-v-grullon----a2d------2009-wl-4722264ri2009.html.
Hypothetical 13
Tim Cooper reached an agreement with Publishing Group,
pursuant to which Publishing Group would print an
advertisement for Cooper’s financial planning business in one
of its magazines. A Publishing Group employee mailed a
copy of the agreement to Cooper, who signed it and faxed it
back to Publishing Group. Cooper retained possession of the
original agreement. Publishing Group printed the
advertisement in the November/December issue of the
magazine, and when Cooper failed to pay for the
advertisement, Publishing Group sued Cooper for breach of
contract. Cooper’s defense was that the agreement he signed
provided that if he did not pay for the advertisement by
October 2nd, Publishing Group would not print it and both
parties would be relieved from their obligation to perform
under the agreement. Publishing Group does not produce the
agreement at trial but does have several of its employees
testify concerning the terms of the agreement. Cooper claims

that this testimony violated the Best Evidence Rule. Is he
right? See Publishing Group, Ltd. v. Cooper, 2011 Ohio 2872
(Ohio Ct. App. 2011).
Hypothetical 14
David Winn is charged with aggravated burglary and related
crimes based upon a burglary at the house of Treva
Hummons. Winn admits to committing the burglary but
claims that he committed it under duress. At trial, several
witnesses testify that Winn was friends with Hummons’
grandson. The prosecution also introduces into evidence a
crime scene photograph of Hummons’ living room. In the
photograph, there is a barely visible photograph on top of
Hummons’ television. The girlfriend of Hummons’ grandson
testifies that the photograph is a photograph of Winn and
Hummons’ grandson. Winn objects that this testimony
violates the Best Evidence Rule because the prosecution did
not produce this second photograph at trial. Should the court
sustain his objection? See State v. Winn, 877 N.E.2d 1020
(Ohio Ct. App. 2007).

21

Prior Rules Language:

Restyled Rules Language:

Rule 1004. Admissibility of Other
Evidence of Contents

Rule 1004. Admissibility of
Other Evidence of Content

The original is not required, and
other evidence of the contents of a
writing, recording, or photograph is
admissible if—

An original is not required and
other evidence of the content of a
writing, recording, or photograph is
admissible if:

(1) Originals lost or destroyed. All
originals are lost or have been
destroyed, unless the proponent lost
or destroyed them in bad faith; or

(a) all the originals are lost or
destroyed, and not by the
proponent acting in bad faith;

(2) Original not obtainable. No
original can be obtained by any
available judicial process or
procedure; or
(3) Original in possession of
opponent. At a time when an
original was under the control of
the party against whom offered, that
party was put on notice, by the
pleadings or otherwise, that the
contents would be a subject of
proof at the hearing, and that party
does not produce the original at the
hearing; or

(b) an original cannot be
obtained by any available judicial
process;
(c) the party against whom the
original would be offered had
control of the original; was at
that time put on notice, by
pleadings or otherwise, that the
original would be a subject of
proof at the trial or hearing; and
fails to produce it at the trial or
hearing; or
(d) the writing, recording, or
photograph is not closely related
to a controlling issue.

(4) Collateral matters. The
writing, recording, or photograph is
not closely related to a controlling
issue.

E. Rule 1005: Public Records
Federal Rule of Evidence 1005 covers public records and indicates
that “[t]he proponent may use a copy to prove the content of an
official record – or of a document that was recorded or filed in a
public office as authorized by law – if these conditions are met: the
record or document is otherwise admissible; and the copy is certified

as correct in accordance with Rule 902(4) or is testified to be correct
by a witness who has compared it with the original.” Rule 1005 also
provides that “[i]f no such copy can be obtained by reasonable
diligence, then the proponent may use other evidence to prove the
content.” In other words, the proponent can introduce a properly
certified copy of a public record without accounting for the original,
and, if a public record is lost or destroyed without bad faith or is not
available through any judicial process, the proponent may prove its
contents through secondary evidence, similar to the way that
secondary evidence can be offered pursuant to Rule 1004(a) and (b).
Hypothetical 15
James Phillips, a partner at a law firm, is charged with
willingly making a false statement to a federal agent and
immigration fraud. According to the prosecution, Phillips
forged signatures on forms called “Applications for Alien
Employment Certifications” or “ETA-750s,” the means by
which foreign workers initiate the process to obtain an
employment-based visa from the United States Department
of Labor. At trial, the prosecution seeks to introduce
handwritten copies of these ETA-750s, claiming that the
United States Citizenship and Immigration Office in
Nebraska had such a high backlog of ETA-750 applications
following the Legal Immigration Family Equity Act deadline
that it was forced to ship many ETA-750s, including those
coming from Phillips’ firm, to the Dallas office. The
prosecution claims that these forms were not recoverable
from the Dallas office before trial. Are the handwritten
copies admissible? See United States v. Phillips, 543 F.3d 1197
(10th Cir. 2008).

23

Prior Rules Language:

Restyled Rules Language:

Rule 1005. Public Records

Rule 1005. Copies of Public
Records to Prove Content

The contents of an official record, or
of a document authorized to be
recorded or filed and actually
recorded or filed, including data
compilations in any form, if
otherwise admissible, may be proved
by copy, certified as correct in
accordance with rule 902 or testified
to be correct by a witness who has
compared it with the original. If a
copy which complies with the
foregoing cannot be obtained by the
exercise of reasonable diligence, then
other evidence of the contents may
be given.

The proponent may use a copy to
prove the content of an official
record — or of a document that
was recorded or filed in a public
office as authorized by law — if
these conditions are met: the
record or document is otherwise
admissible; and the copy is
certified as correct in accordance
with Rule 902(4) or is testified to
be correct by a witness who has
compared it with the original. If no
such copy can be obtained by
reasonable diligence, then the
proponent may use other evidence
to prove the content.

F. Rule 1006: Summaries
Federal Rule of Evidence 1006 states that “[t]he proponent may use a
summary, chart, or calculation to prove the content of voluminous
writings, recordings, or photographs that cannot be conveniently
examined in court.” For this rule to apply, however, the proponent
must make the originals or duplicates “available for examination or
copying, or both, by other parties at a reasonable time and place. And
the court may order the proponent to produce them in court.” Rule
1006 is thus not an exception to the rule that proponents must
produce originals or duplicates pursuant to Rules 1002 and 1003;
instead, it merely states that proponents who have already made
lengthy originals or duplicates available for examination, copying, or
both can later prove their contents through charts, summaries, or
calculations. Finally, it is important to note that courts have found
that under Rule 1006, proponents merely must make the originals or
duplicates available for examination and/or copying; no such
obligation applies with regard to the charts, summaries, or

calculations admitted under the Rule. See, e.g., Colon-Fontanez v.
Municipality of San Juan, 2011 WL 4823189 at *8 (1st Cir. 2011)
(“Regarding Colón's first argument, Rule 1006 provides that only the
underlying documents, not the summaries themselves, must be
produced to the opposing party.”)
Hypothetical 16
Mark Isaacs is charged with fraudulently using unauthorized
access devices. 15 months before trial, the prosecution
provides defense counsel with CDs containing underlying
data connecting Isaacs with the crime charged. Three days
before trial, the prosecution provides defense counsel with a
new set of CDs containing the same underlying data. The
prosecution produced this new set of CDs before trial
because the earlier set of CDs contained extraneous and
inadmissible information, and one set of data lists was
difficult to read. The new CDs contained 25,000 pages of
underlying data. At trial, the prosecution sought to introduce
summary exhibits created from the new sets of CD’s.
Defense counsel objects that the prosecution failed to comply
with Rule 1006. Is he correct? See United States v. Isaacs, 2010
WL 252278 (7th Cir. 2010); Colin Miller, “Reasonable Doubt:
Seventh Circuit Finds That Data Disclosure Was Reasonable
for Rule 1006 Purposes.” EVIDENCEPROF BLOG, (Feb. 2,
2010)
http://lawprofessors.typepad.com/evidenceprof/2010/02/1
006us-v-isaacs----f3d------2010-wl-252278ca7-ill2010.html.

25

Prior Rules Language:

Restyled Rules Language:

Rule 1006. Summaries

Rule 1006. Summaries to Prove
Content

The contents of voluminous
writings, recordings, or photographs
which cannot conveniently be
examined in court may be presented
in the form of a chart, summary, or
calculation. The originals, or
duplicates, shall be made available
for examination or copying, or both,
by other parties at reasonable time
and place. The court may order that
they be produced in court.

The proponent may use a summary,
chart, or calculation to prove the
content of voluminous writings,
recordings, or photographs that
cannot be conveniently examined in
court. The proponent must make
the originals or duplicates available
for examination or copying, or
both, by other parties at a
reasonable time and place. And the
court may order the proponent to
produce them in court.

G. Rule 1007: Admissions
Federal Rule of Evidence 1007 allows for proof of the contents of a
writing, recording, or photograph “by the testimony, deposition, or
written statement of the party against whom the evidence is offered.”
As an example, in Vigil v. Division of Child and Family Services, 107 P.3d
716 (Utah Ct. App. 2005), an issue at the trial of David R. Vigil was
whether he possessed material harmful to a child in his home. At
trial, a detective gave testimony and introduced into evidence a report
concerning the contents of pornographic magazines and photographs
seized from Vigil’s house pursuant to a search warrant. Id. at 719. On
appeal, Vigil claimed that the testimony and report violated the Best
Evidence Rule because the magazines and photographs were not
produced. Id. The Court of Appeals of Utah rejected this argument,
noting that Vigil “testified at trial that he had Playboy magazines and
some videotapes that could be considered pornographic in [his]
house.” Id. Because Playboy magazine met the definition of material
considered harmful to a child pursuant to the Division of Child and
Family Services Manual, the court found that Virgil had admitted the
contents of the seized items pursuant to Rule 1007, precluding any
Best Evidence objection. Id.

Hypothetical 17:
Joseph Koncel is on trial for first-degree murder and firstdegree kidnapping. After Koncel was arrested in connection
with these crimes, officers interrogated Koncel, who made
several incriminatory statements. The interrogation was
recorded, but the prosecution only introduced a written
transcription of the audiotape of the interrogation at trial,
rather than the audiotape itself. After he was convicted,
Koncel appealed, claiming that he received the ineffective
assistance of counsel because the transcript was inadmissible
under the Best Evidence Rule, yet his attorney failed to object
to its admission. Koncel’s attorney responds that, at the time
that the transcript was admitted, Koncel planned to testify,
and the attorney believed that the substance of the statements
in the transcript would be admitted through Koncel's own
testimony. Will Koncel be successful? See Koncel v. State, 2009
WL 4842502 (Iowa Ct. App. 2009); Colin Miller, The Price of
Admission: Court of Appeals of Iowa’s Best Evidence Ruling
Depends Upon Rule 1007 but Doesn’t Cite it.
EVIDENCEPROF
BLOG,
(Jan.
6,
2010)
http://lawprofessors.typepad.com/evidenceprof/2010
/01/best-evidencekoncel-v-stateslip-copy-2009-wl-4842502tableiowa-app2009.html.

27

Prior Rules Language:

Restyled Rules Language:

Rule 1007. Testimony or Written
Admission of Party

Rule 1007. Testimony or
Statement of a Party to Prove
Content

Contents of writings, recordings, or
photographs may be proved by the
testimony or deposition of the party
against whom offered or by that
party’s written admission, without
accounting for the nonproduction of
the original.

The proponent may prove the
content of a writing, recording, or
photograph by the testimony,
deposition, or written statement of
the party against whom the
evidence is offered. The
proponent need not account for
the original.

H. Rule 1008: Functions of the Court and Jury
Federal Rule of Evidence 1008 sets forth the respective functions of
the judge and the jury in applying the Best Evidence Rule. Rule 1008
indicates that the judge must resolve preliminary issues of fact in
accordance with Federal Rule of Evidence 104 while it is for the jury
to determine whether “(a) an asserted writing, recording, or
photograph ever existed, or (b) another one produced at the trial or
hearing is the original; or (c) other evidence of content accurately
reflects the content.” The Advisory Committee specifically noted that
“the question whether the loss of the originals has been established,
or of the fulfillment of other conditions specified in Rule 1004, supra,
is for the judge” to resolve as a preliminary issue of fact.
Commentators and judges have determined that the issue of whether
the party opposing the admission of a duplicate has raised a genuine
question as to the authenticity of the original under 1003 is also a
preliminary issue of fact to be resolved by the judge.
Hypothetical 18
A former tenant sues Andrew Klopman, his former landlord,
for personal injuries connected to exposure to lead paint at
the property the tenant rented from Klopman. Klopman
brings a declaratory judgment action against Zurich American
Insurance Company of Illinois, seeking a declaration that the
insurance company is obligated to defend and indemnify him

in the lead paint lawsuit pursuant to his insurance policy. The
insurance company claims that it never issued such an
insurance policy to him, and Klopman claims that the
insurance policy was destroyed in a basement flood, meaning
that he can testify about the contents of the policy pursuant
to Rule 1004(a). The action proceeds to a jury trial. Who
decides whether the insurance company issued a policy to
Klopman, the judge or the jury? Cf. Klopman v. Zurich American
Ins. Co. of Illinois, 233 Fed. App’x. 256 (4th Cir. 2007).
Hypothetical 19
Gary Hermsdorf is charged with Medicaid fraud based upon
billing the New Hampshire Division of Health and Human
Services as if brand-name drugs had been dispensed when he
in fact dispensed generic drugs to customers. Undercover
members of the New Hampshire Attorney General’s
Medicaid Fraud Control Unit bought drugs from Hermsdorf,
and an investigator with the Unit took notes regarding
whether the labels on those drugs classify the drugs as brand
name or generic and compares those notes with the bills
submitted by Hermsdorf. At Hermsdorf’s jury trial, the
prosecution seeks to admit the notes under Rule 1004(a),
claiming that it lost the original labels in good faith.
Hermsdorf counters that the labels were lost in bad faith.
Who decides the question of whether the notes are
admissible, the judge or the jury? See State v. Hermsdorf, 605
A.2d 1045 (N.H. 1992).

29

Prior Rules Language:

Restyled Rules Language:

Rule 1008. Functions of Court
and Jury

Rule 1008. Functions of the
Court and Jury

When the admissibility of other
evidence of contents of writings,
recordings, or photographs under
these rules depends upon the
fulfillment of a condition of fact, the
question whether the condition has
been fulfilled is ordinarily for the
court to determine in accordance
with the provisions of rule 104.
However, when an issue is raised (a)
whether the asserted writing ever
existed, or (b) whether another
writing, recording, or photograph
produced at the trial is the original,
or (c) whether other evidence of
contents correctly reflects the
contents, the issue is for the trier of
fact to determine as in the case of
other issues of fact.

Ordinarily, the court determines
whether the proponent has
fulfilled the factual conditions for
admitting other evidence of the
content of a writing, recording, or
photograph under Rule 1004 or
1005. But in a jury trial, the jury
determines — in accordance with
Rule 104(b) — any issue about
whether:
(a) an asserted writing,
recording, or photograph ever
existed;
(b) another one produced at the
trial or hearing is the original; or
(c) other evidence of content
accurately reflects the content.

I. The Best Evidence Framework
Article X, consisting of Rules 1001-1008, thus sets up the following
framework for how a party can prove the contents of a writing,
recording, or photograph. First, if the party produces the original at
trial, it can introduce it consistent with Federal Rule of Evidence
1002. Second, if the party does not have the original, it can introduce
a “duplicate” that satisfies Federal Rule of Evidence 1003, even if it
cannot account for its nonproduction of the original; alternatively, if
the original is a public record, the party can introduce a certified copy
in compliance with Rule 1005. Third, if the party cannot produce the
original or a “duplicate,” but it can account for the nonproduction of
the original under Rule 1004(a), (b), or (c), it can prove its contents
through any type of secondary evidence; moreover, if the party can
prove that the original is not closely related to a controlling issue, it

can do the same under Rule 1004(d). Furthermore, if the original is a
public record, and the party cannot obtain a certified copy of it, the
party can prove its contents through secondary evidence pursuant to
Rule 1005. Fourth, if the party does not produce the original or a
“duplicate” and cannot account for the original’s nonproduction, it
may still be able to prove its contents through admissions by the
opposing party under Rule 1007.
J. Best Evidence Pleadings
Some concise examples of motions connected to evidence sought to
be admitted or excluded under the Best Evidence Rule can be found
at:


Autochina Limited v. Huang, 2009 WL 5566956 (S.D. Fla. 2009)
(motion in limine);



Autochina Limited v. Huang, 2009 WL 5566960 (S.D. Fla. 2009)
(response to motion in limine); and



Autochina Limited v. Huang, 2009 WL 5566949 (S.D. Fla. 2009)
(reply to response to motion in limine).

31

